Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are pending in this application and have been examined in response to application amendment filed on 05/03/2021.
This application is a CON of 15/836,270 12/08/2017 PAT 10509558.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5, 9 of US PAT. NO. 10509558.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
See table below:


10509558
Claim 1. a system for enabling advertisement interaction with an electronic device, for use in a digital media content environment, comprising: a media device having a processor, operating system, and user interface that enables access to a stored media application adapted to play a stream of media content received at the media device;

A system for enabling advertisement interaction with an electronic device, for use in a digital media content environment, comprising: a media device having a processor, operating system, user interface, and media application that enables playback of a stream of media content at the media device; 
Wherein the media device operates with a device in communication with the media device and having playback controls for controlling playback of the stream of media content received at the media device;
wherein the media device operates with a headphones or headset device having playback controls for controlling playback of the stream of media content using the media device; 
Wherein the media application is configured to: associate operations of the playback controls with defined gestures, wherein each defined gesture is associated with a time threshold within which a combination of the playback controls must be applied in order for the defined gesture to be recognized;
wherein the media application is configured to: associate particular operations of one or more playback controls at the headphones or headset device with defined gestures, wherein each defined gesture is associated with a time threshold within which a combination of the playback controls must be applied in order for the gesture to be recognized,
wherein during streaming of a media content from a media server, the media application receives, from the operating system, an indication of an operation of the playback control device in communication with the media device; and 
receive, from the operating system, during playing of an advertisement inserted into the stream for playback at the media device, an indication of an operation of the one or more playback controls at the headphones or headset device, determine 

if the operation of the one or more playback controls determined to be the particular defined gesture is received at the media application during the defined time period associated with the advertisement playing at the media device, then determining that the operation of the one or more playback controls is indicative of selection of the advertisement, and performing a first functionality associated therewith, and otherwise performing a regular functionality associated with the operation of the one or more playback controls.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable by McLeod et al. (McLeod, US 2016/0189223 A1) in view of Hardi et al. (Hardi, US 2013/0339850 A1).

As to INDEPENDENT claim 1, McLeod discloses a system for enabling advertisement interaction with an electronic device, for use in a digital media content environment, comprising: a media device having a processor, operating system, and user interface that enables access to a stored media application adapted to play a stream of media content received at the media device (fig. 1);
wherein the media device operates …having playback controls for controlling playback of the stream of media content received at the media device (fig.14, “Control Area 450”);
wherein the media application is configured to: associate operations of the playback controls with defined gestures, wherein each defined gesture is associated with a time threshold within which a combination of the playback controls must be applied in order for the defined gesture to be recognized ([0351], [0352], [0362], [0368]; the user can interact with the media content within in the duration/time threshold of the media content that is being played via gestures by interacting with the attached hardware devices such as shaking the media device or make a voice command that is captured by a microphone);
wherein during streaming of a media content from a media server, the media application receives, from the operating system, an indication of an operation of the he media application receives, from the operating system, an indication of an operation of the playback controls at the device in communication with the media device ([0368], input signal is received); and
wherein if the operation of the playback controls is determined to be a defined gesture as indicated by their operation within the time threshold associated with the defined gesture, and is received at the media application during a defined time period associated with the media content, then the operation of the playback controls is interpreted as a signal indicative of selection or interaction with the media content ([0351], [0352]; the user can interact with the media content within the threshold time while the media content is being played).
McLeod does not expressly disclose …with a device in communication with the media device and...
	In the same field of endeavor, Hardi discloses  …with a device in communication with the media device ([0052], [0085]; controlling gestures can be performed on a headset device that is connected to the media device).
It would have been obvious to one of ordinary skill in the art, having the teaching of McLeod and Hardi before him prior to the effective filling date, to modify the media interaction environment t taught by McLeod to include building controlling functions from the output device  taught by Hardi with the motivation being to allow the user to control the media player from wearable output devices.
	
	
As to claim 2, the prior art as combined discloses wherein the defined time period is a period of time during which the media content is being played at the media device (McLeod, [0356]; the user can interact with the advertisement while the advertisement is being played).

As to claim 3, the prior art as combined discloses wherein the defined gesture is a skip action performed using the one or more playback controls at the user interface or the headphones, headset, or other type of device, and passed by the operating system to the media content (McLeod, [0379]; a skip action gesture is noted while the advertisement is being played).

As to claim 4, the prior art as combined discloses wherein the user interface can be locked, and wherein the defined gesture, performed using the one or more playback controls at the user interface or headphones, headset, or other type of device, can be communicated from the operating system to the media application while the user interface is locked (McLeod, [0359]; the user can interact with the advertisement via defined gestures while the user interface is locked).

As to claim 5, the prior art as combined discloses whereupon receiving the signal to select or otherwise interact with the media content, the media application causes an indication of a media content that is associated with the media content to be placed in a queue data structure at the media application, for playback at the media device (McLeod, [0357], [0368]; the requested content is aggregated together in the playlist).

As to INDEPENDENT claim 6, see rationale addressed in the rejection of claim 1 above.
As to claim 7, see rationale addressed in the rejection of claim 2 above.
As to claim 8, see rationale addressed in the rejection of claim 3 above.
As to claim 9, see rationale addressed in the rejection of claim 4 above.
As to claim 10, see rationale addressed in the rejection of claim 5 above.

As to INDEPENDENT claim 11, see rationale addressed in the rejection of claim 1 above.
As to 
As to claim 13, see rationale addressed in the rejection of claim 3 above.
As to claim 14, see rationale addressed in the rejection of claim 4 above.
As to claim 15, see rationale addressed in the rejection of claim 5 above.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173